
	
		II
		112th CONGRESS
		1st Session
		S. 189
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Moran (for himself,
			 Ms. Cantwell, Mr. Roberts, Mrs.
			 Murray, Mr. Blunt,
			 Mrs. McCaskill, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense, in
		  awarding a contract for the KC–X Aerial Refueling Aircraft Program, to consider
		  any unfair competitive advantage that an offeror may possess.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Level Playing Field
			 Act.
		2.Consideration of
			 unfair competitive advantage in evaluation of offers for KC–X aerial refueling
			 aircraft program
			(a)Requirement To
			 consider unfair competitive advantageIn awarding a contract for the KC–X aerial
			 refueling aircraft program (or any successor to that program), the Secretary of
			 Defense shall, in evaluating any offers submitted to the Department of Defense
			 in response to a solicitation for offers for such program, consider any unfair
			 competitive advantage that an offeror may possess.
			(b)ReportNot
			 later than 60 days after submission of offers in response to any such
			 solicitation, the Secretary of Defense shall submit to the congressional
			 defense committees a report on any unfair competitive advantage that any
			 offeror may possess.
			(c)Requirement To
			 take findings into account in award of contractIn awarding a
			 contract for the KC–X aerial refueling aircraft program (or any successor to
			 that program), the Secretary of Defense shall take into account the findings of
			 the report submitted under subsection (b).
			(d)DefinitionsIn
			 this section:
				(1)The term
			 congressional defense committees has the meaning given such term
			 in section 101(a)(16) of title 10, United States Code.
				(2)The term
			 unfair competitive advantage, with respect to an offer for a
			 contract, means a situation in which the cost of development, production, or
			 manufacturing is not fully borne by the offeror for such contract.
				
